* Corpus Juris-Cyc References; Appeal and Error 4 C.J., p. 584, n. 62.
Hughes and another filed their bill in the chancery court of Simpson county, seeking the cancellation and the setting aside of an alleged void order passed by the county school board undertaking to create and establish a consolidated school district. This was the only relief prayed for in the bill, and the only allegation tending to show any special interest in or right to have canceled the alleged void order, and it is set forth in full in paragraph 6 of the bill, which is as follows:
"That your petitioners are advised and believe that, under the laws of this state, there is no provision made for an appeal from the void order heretofore mentioned in this case, and that they are without a remedy, except at the hands of this court, but they would charge that they live in the territory that is sought to be included in this unnamed and unknown alleged consolidated school *Page 815 
district, and that they are heavy taxpayers in said county, and would be forced to pay extra tax, if this unnamed and unknown proposed consolidated school district is permitted to stand, and that these extra taxes would come about in the way of levying a special tax on the property of said proposed consolidated school district for the purpose of supplementing the county funds in the operation of the school, for the extension of the terms, or for making improvements in the school property, and possibly by the issuance of bonds to raise money for the purpose of repairing the old school building, or the erection of a new school building and equipping same."
It will be noticed that there is no allegation that the board of supervisors have levied any tax, or that the sheriff is threatening to collect a tax, or that any effort of any kind is feared or threatened on account of the alleged void order, or that any lien or other impairment of the complainant's property or personal rights is involved by the terms of the bill, save the naked fact that there is a void order that might ultimate in the levy of taxes against these self-denominated "heavy taxpayers."
The order complained of was alleged to have been entered in July, 1924. This record shows that in January, 1925, while the suit was yet undetermined, the county school board passed a perfectly valid order, as appears from this record, and the only thing asked for in the bill was the cancellation of a void order, and since the year 1924 has passed, it is evident that this court is asked to pass upon a moot question, which we decline to do. The scholastic year has also passed, and there is no allegation of any tax having been levied in the bill, and it only seeks to cancel a void decree; and it appearing to us now that in January, 1925, while this case was yet pending and before final decree in the court below, the school board passed an order creating the district and setting forth the jurisdictional facts, it would of necessity be a moot question now to determine whether or not the first order *Page 816 
was void, and, of our own motion, we dismiss the appeal in this cause under the authority of Kemper County v. Maria G.Neville, 95 Miss. 56, 48 So. 727.
The appeal herein is dismissed.
Appeal dismissed.